Citation Nr: 1822033	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-24 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to December 1972 and from February 1973 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the July 2014 substantive appeal, the Veteran requested a Board hearing by videoconference.  A hearing was scheduled for November 2017.  However, prior to the hearing, the Veteran contacted VA and indicated he would not attend the scheduled hearing.  He further reported that he had no further evidence to present.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e).

The Veteran is claiming service connection for PTSD.  The Board has recharacterized the claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD so as to capture the reported psychiatric symptomatology without confining the claim to a specific diagnosis at this time.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009).

The issue is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD due to two reported incidents which occurred on his naval ship during service.  He reported in a July 2010 statement that he was involved in an altercation with another shipmate, which resulted in the Veteran kicking the other man.  He indicated he was in fear of retaliation after the altercation, including possibly being thrown off the ship by the man and his friends.  Alternatively, he contends his PTSD is related to fear which resulted from "shadowing" Soviet ships over approximately three months, including providing a blockade.

An August 2010 statement was submitted from the Veteran's friend, D.G., who lives near the Veteran.  D.G. indicated the Veteran is isolated from others and has very few friends.  He stated the Veteran's symptoms could be related to his experiences in service.  Additionally, an August 2010 statement was submitted by the Veteran's brother who reported that the Veteran has become withdrawn since being discharged from service.  He indicated the Veteran cries for no reason, is isolated, as well as distrusting of others.

The Board notes the Veteran receives psychiatric treatment through the VA.  In a May 2010 VA treatment record, the Veteran reported his naval ship provided a blockade which prevented Russia from supplying arms to Jordan.  He also indicated several drownings occurred while he was aboard the U.S.S. Ricketts, including a close friend.  He reported that he was told by a supervisor that some of his shipmates wanted to throw him overboard and that he should "watch his back, especially at night," which caused him stress and anxiety.  The Veteran reported symptoms of depression, intrusive thoughts, sleep difficulties, hypervigilance, isolating behaviors, an inability to trust others, and anger problems.  The VA counselor indicated a diagnosis of chronic moderate PTSD.

As the evidence supports the Veteran may suffer from PTSD, and potentially other psychiatric disorders, which may be related to his in-service stressor(s), the evidence currently meets the low threshold for obtaining a VA examination as to the psychiatric issue.  See 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes a December 2010 correspondence from the Joint Services Records Research Center (JSRRC) found that his reported stressful events could not be corroborated and that JSRRC does not house records dealing with personal trauma incidents.  As such, the Veteran's claimed stressors remain unverified.  Although it is unlikely that any documentation can be obtained related to the incidents, a further attempt should made on remand.

Lastly, in light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from July 2012.

2. Attempt to verify the Veteran's claimed in-service stressors, including fear of retaliation from former shipmates after an altercation and a blockade by the U.S.S. Ricketts of Soviet ships, to include any incident reports or deck logs.  

The Veteran should be directed that any statement(s) from his former shipmates about the reported altercation and/or feared retaliation should be submitted.  All responses received should be associated with the record.

3. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his psychiatric claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.   

a)  If the criteria for PTSD are met, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed PTSD is related to his active service.

If PTSD is diagnosed, the examiner should identify and discuss the underlying stressor(s), including the Veteran's report of being in fear of retaliation from fellow shipmates and being in fear during a blockade of Soviet ships.

b)  For each currently diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service.

A complete rationale for all opinions must be provided.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
		


	
	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


